694 N.E.2d 1125 (1998)
WORLDCOM NETWORK SERVICES, INC., Appellant (Plaintiff below),
v.
Darryl THOMPSON, Appellee (Defendant below).
No. 55A05-9701-CV-33.
Supreme Court of Indiana.
March 20, 1998.

ORDER
The Court of Appeals issued a published opinion in this appeal on August 7, 1997. Worldcom Network Services, Inc. v. Thompson, 684 N.E.2d 211 (Ind.Ct.App.1997). The appellee, by counsel, filed a petition to transfer, asking this Court to accept jurisdiction over the appeal.
Although the opinion of the Court of Appeals goes into detail about the procedural history of the case, the net effect of the opinion was simply to deny a motion filed by Worldcom Network Services, Inc. ("Worldcom") asking that appellee Thompson be held in contempt for purportedly violating an order of the Court of Appeals. There is nothing else remaining in this appeal to be decided.
We grant transfer and vacate the opinion of the Court of Appeals. The restraining order issued by the Court of Appeals in this particular cause expired by its own terms May 22, 1997, when the trial court on remand denied Appellant's Motion for Preliminary Injunction. The only remaining matter pending in the appeal, "Appellant's Verified Petition to Hold Appellee in Contempt for Violating this Court's Stay Pending Appeal" is denied.
SHEPARD, C.J., and DICKSON and SELBY, JJ., concur in this disposition.
SULLIVAN, J., votes to deny transfer.
BOEHM, J., votes to dismiss the transfer petition.